        Case 3:21-cv-00121-KC Document 3 Filed 06/08/21 Page 1 of 14



                                                                               CONVERTED, APPEAL




                                 U.S. Bankruptcy Court
                            Western District of Texas (El Paso)
                           Bankruptcy Petition #: 20−31055−hcm
                                                                       Date filed: 10/06/2020
Assigned to: Bankruptcy Judge H. Christopher Mott                 Date converted: 05/13/2021
Chapter 7                                                           341 meeting: 06/28/2021
Previous chapter 11
Original chapter 11
Voluntary


Debtor                                              represented by Michael R. Nevarez
Double H Transportation LLC                                        The Law Offices of Michael R. Nevarez
14259 Rattler Point Dr.                                            P.O. Box 12247
El Paso, TX 79938                                                  El Paso, TX 79913
EL PASO−TX                                                         (915) 225−2255
Tax ID / EIN: 14−7466325                                           Fax : (915) 845−3405
                                                                   Email: MNevarez@LawOfficesMRN.com

Trustee                                             represented by Brad W. Odell
Brad W. Odell                                                      Mullin Hoard & Brown, LLP
Mullin Hoard & Brown, LLP                                          1500 Broadway, Suite 700
1500 Broadway, Suite 700                                           Lubbock, TX 79401
Lubbock, TX 79401                                                  (806) 765−7491
(806) 765−7491                                                     Fax : (806) 765−0553
                                                                   Email: bodell@mhba.com

Trustee
Ronald E Ingalls
PO Box 2867
Fredericksburg, TX 78624−1927
(830) 321−0878 X 102

 Filing Date          #                                        Docket Text

                          137   Order Denying (related document(s): 132 Motion For Stay Pending
                                Appeal filed by Michael R. Nevarez for Debtor Double H Transportation
                                LLC (Attachments: # 1 Proposed Order)(Nevarez, Michael) (Related
                                Document(s): 123 Order Converting Case to Chapter 7. ( Brad W. Odell
                                removed from the case. Trustee Ronald E Ingalls added to the case. )
                                (Order entered on 5/14/2021))) (Order entered on 6/8/2021) (McGee,
 06/08/2021                     Maxine)




                                                                                                           1
20-31055-hcm
           Case
             Doc#137
                3:21-cv-00121-KC
                        Filed 06/08/21
                                    Document
                                       Entered306/08/21
                                                 Filed 06/08/21
                                                        16:01:33 Page
                                                                  Main2Document
                                                                       of 14    Pg 1 of
                                          13




  The relief described hereinbelow is SO ORDERED.



  Signed June 08, 2021.

                                                 __________________________________
                                                        H. CHRISTOPHER MOTT
                                                 UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

  IN RE:                                   §
  DOUBLE H TRANSPORTATION LLC              §   CASE NO. 20-31055-hcm
             Debtor.                       §     (Chapter 7)

              ORDER DENYING MOTION FOR STAY PENDING APPEAL

        On June 8, 2021, the Court conducted a hearing on the Initial Motion For Stay

  Pending Appeal and For Suspension and Continuation of Proceedings During Appeal

  (“Motion For Stay”) (dkt# 132) 1 filed by Double H Transportation LLC (“Debtor”). The

  Motion seeks to stay the Order Converting Case to Chapter 7 entered by the Court on

  May 14, 2021 (“Conversion Order”) (dkt# 123), pending the Debtor’s appeal of the

  Conversion Order.

        Appearing at the hearing on the Motion were counsel for the Debtor, the Chapter

  7 trustee appointed in the Debtor’s Chapter 7 case (“Chapter 7 Trustee”), the former

  Subchapter V trustee appointed during the Debtor’s Chapter 11 case (“Subchapter V



  1
   References to “dkt#” mean the docket number maintained in CM/ECF by the Clerk of the
  Bankruptcy Court.
                                                                                      1


                                                                                          2
20-31055-hcm
           Case
             Doc#137
                3:21-cv-00121-KC
                        Filed 06/08/21
                                    Document
                                       Entered306/08/21
                                                 Filed 06/08/21
                                                        16:01:33 Page
                                                                  Main3Document
                                                                       of 14    Pg 2 of
                                          13



  Trustee”), counsel for the United States Trustee (“U.S. Trustee”), and counsel for Engs

  Commercial Finance Co. (“Engs”).

         The Court has considered the Motion For Stay, the record in this bankruptcy case,

  and the arguments and statements of the parties at the hearing. For the reasons set forth

  in this Order, the Court finds that the Motion For Stay should be denied.

  Procedural Background

         On October 6, 2020, Double H Transportation LLC (herein “Debtor”) filed a

  voluntary Chapter 11 petition with the Court under Subchapter V of the Bankruptcy Code,

  which started this bankruptcy case no. 20-31055. The Debtor had filed a prior Chapter 11

  case (bankruptcy case no.19-31830), which was dismissed by the Court on September

  10, 2020. The Debtor turned around and refiled this new Chapter 11 case less than one

  month later in October 2020.

         The Debtor is a small trucking company based in El Paso, Texas. The Debtor has

  only one tractor and one trailer.

         In this second Chapter 11 case, the Debtor filed a proposed Plan of Reorganization

  dated January 4, 2021 (“Plan”) (dkt# 62). On February 11, 2021, the Court conducted a

  hearing on confirmation of the Plan. Several objections were filed by creditors to the Plan.

  The Subchapter V Trustee also filed an objection to confirmation of the Plan. The Court

  denied confirmation of the Plan for multiple reasons, which were outlined in an Order

  Denying Confirmation of Plan of Reorganization and Setting Case Deadlines entered on

  February 11, 2021 (“Deadlines Order”) (dkt# 84).

         The Court then provided the Debtor with an opportunity to file another proposed

  plan--an Amended Plan--and set deadlines for the Debtor to file an Amended Plan and

  obtain confirmation of the Amended Plan. The Court also provided notice that if the

                                                                                            2


                                                                                                 3
20-31055-hcm
           Case
             Doc#137
                3:21-cv-00121-KC
                        Filed 06/08/21
                                    Document
                                       Entered306/08/21
                                                 Filed 06/08/21
                                                        16:01:33 Page
                                                                  Main4Document
                                                                       of 14    Pg 3 of
                                          13



  Amended Plan was not confirmed by May 14, 2021, or if confirmation of the Amended

  Plan was denied by the Court, it would constitute “cause” for conversion of the Chapter

  11 case to a Chapter 7 case under section 1112(b) of the Bankruptcy Code. See

  Deadlines Order, p. 3 (dkt# 84).

          The Debtor then filed a First Amended Plan of Reorganization on March 19, 2021

  (“Amended Plan”) (dkt# 97). Two unsecured creditors objected to confirmation of the

  Amended Plan: MHC Financial Services (“MHC”) and Engs Commercial Finance Co.

  (“Engs”).

          On May 13, 2021, the Court conducted a hearing on confirmation of the Amended

  Plan and the objections thereto. The Court denied confirmation of the Amended Plan by

  order entered on May 14, 2021 (“Amended Plan Denial Order”) (dkt# 122). The Court

  also converted the Debtor’s Chapter 11 case to a Chapter 7 case by an Order Converting

  Case to Chapter 7 entered on May 14, 2021 (herein “Conversion Order”) (dkt# 123),

  consistent with the Deadlines Order previously entered by the Court on February 11,

  2021.

          The Chapter 7 Trustee was then appointed for the Debtor’s bankruptcy estate. A

  meeting of creditors in the Debtor’s Chapter 7 case has been set for June 28, 2021. See

  Notice of Chapter 7 Bankruptcy Case (dkt# 124).

          On May 27, 2021, the Debtor filed a Notice of Appeal of the Conversion Order and

  the Amended Plan Denial Order, to the U.S. District Court for the Western District of

  Texas (“District Court”).

          On May 28, 2021, the Debtor filed the instant Motion For Stay with this Court. The

  Motion for Stay seeks to stay the Conversion Order, which converted the Debtor’s



                                                                                           3


                                                                                               4
20-31055-hcm
           Case
             Doc#137
                3:21-cv-00121-KC
                        Filed 06/08/21
                                    Document
                                       Entered306/08/21
                                                 Filed 06/08/21
                                                        16:01:33 Page
                                                                  Main5Document
                                                                       of 14    Pg 4 of
                                          13



  Chapter 11 case to a Chapter 7 case. No offer of a bond or other security has been offered

  by the Debtor to obtain a stay pending appeal of the Conversion Order.

  Legal Standard for Stay Pending Appeal

           Procedurally, Rule 8007 of the Federal Rules of Bankruptcy Procedure

  (“Bankruptcy Rules”) governs a stay pending appeal from the bankruptcy court. 2 Rule

  8007 stays are discretionary. Generally, Bankruptcy Rule 8007(a) provides that ordinarily

  a party must first move in the bankruptcy court for a stay of an order pending appeal. If a

  stay is denied by the bankruptcy court, a motion for stay pending appeal can then be

  made to the court where the appeal is pending (here, the District Court). See Bankruptcy

  Rule 8007(b).

           The burden of demonstrating that a stay pending appeal should be granted is on

  the movant, here the Debtor. The decision to grant or deny a stay pending appeal is in

  the discretion of the court. The court should exercise its discretion based on what the Fifth

  Circuit has recognized as a four-part (or four-factor) test for issuance of a stay pending

  appeal. The four factors are: (1) whether the movant has made a showing of “likelihood

  of success” on the merits of the appeal, or at least a substantial case on the merits where

  a serious legal issue is involved and the balance of the equities weigh heavily in favor of

  a stay; (2) whether the movant has made a showing of irreparable injury if the stay is not

  granted; (3) whether the granting of the stay would substantially harm other parties; and

  (4) whether the granting of the stay would serve the public interest. See, e.g., Arnold v.

  Garlock, Inc., 278 F.3d 426, 438 (5th Cir. 2001); In re First South Sav. Ass’n, 820 F.2d

  700, 709 (5th Cir. 1987) (citing Ruiz v. Estelle, 666 F.2d 854, 856 (5th Cir. 1982)); see



  2
      Bankruptcy Rule 8007 was formerly numbered as Bankruptcy Rule 8005.
                                                                                             4


                                                                                                  5
20-31055-hcm
           Case
             Doc#137
                3:21-cv-00121-KC
                        Filed 06/08/21
                                    Document
                                       Entered306/08/21
                                                 Filed 06/08/21
                                                        16:01:33 Page
                                                                  Main6Document
                                                                       of 14    Pg 5 of
                                          13



  also Silicon Hills Campus, LLC v. Tuebor REIT Sub, LLC, 2021 WL 783554 (W.D. Tex.

  Mar. 1, 2021).

  Analysis of Factors

         The first factor is that the Debtor must show is a “likelihood of success on the

  merits” of its appeal. Here, the Debtor seeks a stay of the Court’s order converting its

  Chapter 11 case to Chapter 7 liquidation case (the Conversion Order).

         Section 1112(b) of the Bankruptcy Code governs conversion of a Chapter 11 case

  to a Chapter 7 case. 11 U.S.C. § 1112(b). Section 1112(b)(1) basically provides that the

  bankruptcy court “shall” convert a Chapter 11 case to Chapter 7 or dismiss a case if

  “cause” exists. A non-exclusive list of what constitutes “cause” for conversion is set forth

  in section 1112(b)(4). Particularly relevant here is section 1112(b)(4)(J), which provides

  that “cause” exists for conversion to Chapter 7 if a debtor fails to confirm a plan within the

  time fixed by the court. Section 1112(b)(4)(E) also provides that “cause” exists for

  conversion to Chapter 7 if a debtor fails to comply with an order of the court.

         Here, the Court set a deadline of May 14, 2021, for the Debtor to obtain

  confirmation of an Amended Plan. See Deadlines Order entered on February 11, 2021

  (dkt# 84). The Court gave the Debtor about three months to confirm an Amended Plan,

  after the Court denied confirmation of the first Plan filed by the Debtor. In the Deadlines

  Order, the Court also provided notice and set forth the consequences of not obtaining

  confirmation of the Amended Plan by May 14, 2021, or denial of confirmation of the

  Amended Plan--it would constitute “cause” for conversion of the Debtor’s case to Chapter

  7 under section 1112 of the Bankruptcy Code.




                                                                                              5


                                                                                                   6
20-31055-hcm
           Case
             Doc#137
                3:21-cv-00121-KC
                        Filed 06/08/21
                                    Document
                                       Entered306/08/21
                                                 Filed 06/08/21
                                                        16:01:33 Page
                                                                  Main7Document
                                                                       of 14    Pg 6 of
                                          13



         The Court then conducted a hearing on May 13, 2021, on confirmation of the

  Amended Plan filed by the Debtor. The Court denied confirmation of the Amended Plan

  by order entered May 14, 2021 (herein “Amended Plan Denial Order”) (dkt# 122). So,

  “cause” definitively existed under section 1112(b)(4)(J) of the Bankruptcy Code for the

  Court to convert the Debtor’s case to a Chapter 7 case. It is well established that a

  bankruptcy court has the authority to dismiss or convert a case to Chapter 7 sua sponte,

  after notice. See 11 U.S.C. § 105(a); Hammers v. I.R.S. (In re Hammers), 988 F.2d 32,

  34-35 (5th Cir. 1993); Labankoff v. U.S. Trustee (In re Labankoff), 2010 WL 6259969, at

  *5 (B.A.P. 9th Cir. June 14, 2010) (collecting cases).

         Here, the Court also decided that conversion of the Debtor’s Chapter 11 case to

  Chapter 7 (and not dismissal of the Chapter 11 case) was in the best interests of creditors

  and the estate under section 1112(b) of the Bankruptcy Code. This was because the

  Debtor already had one prior Chapter 11 case that was unsuccessful and was dismissed,

  and then immediately filed this second Chapter 11 case where two plans of reorganization

  were proposed and denied.

         On appeal, the standard of review of an order of the bankruptcy court dismissing

  or converting a Chapter 11 case to Chapter 7 under section 1112 of the Bankruptcy Code

  is “abuse of discretion”. See Humble Place Joint Venture v. Fory (In re Humble Place

  Joint Venture), 936 F.2d 814, 816 (5th Cir. 1991); Koerner v. Colonial Bank (In re

  Koerner), 800 F.2d 1358, 1368 (5th Cir. 1986).

         As a result, the likelihood of success on the merits of appeal by the Debtor of the

  Order converting the Debtor’s Chapter 11 case to Chapter 7 (the Conversion Order)--

  which is the Order the Debtor wants stayed pending appeal--seems unlikely to this Court.



                                                                                            6


                                                                                                7
20-31055-hcm
           Case
             Doc#137
                3:21-cv-00121-KC
                        Filed 06/08/21
                                    Document
                                       Entered306/08/21
                                                 Filed 06/08/21
                                                        16:01:33 Page
                                                                  Main8Document
                                                                       of 14    Pg 7 of
                                          13



         The Debtor has also appealed the Order of this Court which denied confirmation

  of its Amended Plan (herein “Amended Plan Denial Order”) (dkt# 122). The Court denied

  confirmation of the Amended Plan for multiple independent reasons, which were set forth

  on the record by the Court at the hearing on May 13, 2021.

         Following is a summary of the multiple independent reasons that the Court denied

  confirmation of the Debtor’s Amended Plan:

         (1) The Amended Plan filed by the Debtor provided that “ZERO” would be
         paid to unsecured creditors in Classes 3 and 4. As a result, under section
         1126(g) of the Bankruptcy Code, such unsecured creditors in Classes 3 and
         4 are deemed to not have accepted the Amended Plan by operation of law.
         See 11 U.S.C. § 1126(g). MHC (holder of a substantial unsecured claim
         against the Debtor in the amount of about $87,000) also voted to reject the
         Amended Plan as a Class 3 creditor. 3 MHC also filed an objection to
         confirmation of the Amended Plan. Engs (who is owed about $220,000 by
         the Debtor) also filed objections to confirmation of the Amended Plan.

         (2) The Court determined that the Amended Plan could not be confirmed
         under the “cramdown” provisions of section 1191(b) of the Bankruptcy
         Code, which requires that a plan be “fair and equitable” with respect to
         unsecured creditors in Classes 3 and 4. This determination was made by
         the Court for several reasons. One, the Debtor did not prove, by credible
         evidence, that it was proposing to pay all projected disposable income to
         creditors as required under section 1191(c) of the Bankruptcy Code. Two,
         the Court was provided with repeatedly inconsistent figures on the Debtor’s
         projected disposable income by the Debtor. Three, no testimony regarding
         projected disposable income (income or expenses) was received from the
         Debtor or its principals at the hearing; instead a paralegal that had prepared
         numerous different spreadsheets was the only person that testified at the
         confirmation hearing. In short, the Debtor did not meet its burden of proof
         at the confirmation hearing that the Debtor was paying all projected
         disposable income as required under section 1191(b) and (c) of the
         Bankruptcy Code to make the Amended Plan “fair and equitable”. See 11
         U.S.C. § 1191(b), (c), (d).



  3
    The Debtor has suggested that MHC’s vote rejecting the Amended Plan should not be counted,
  because MHC’s ballot was received by counsel for the Debtor by email, and not regular mail. The
  Court disagrees with this suggestion. But regardless of whether MHC’s vote is counted, MHC and
  Class 3 creditors are deemed to have not accepted the Amended Plan by operation of law since
  the Amended Plan proposed to pay nothing to such creditors. See 11 U.S.C. § 1126(g).
                                                                                               7


                                                                                                    8
20-31055-hcm
           Case
             Doc#137
                3:21-cv-00121-KC
                        Filed 06/08/21
                                    Document
                                       Entered306/08/21
                                                 Filed 06/08/21
                                                        16:01:33 Page
                                                                  Main9Document
                                                                       of 14    Pg 8 of
                                          13



        (3) The Court also denied confirmation of the Amended Plan because it was
        not feasible--a plan confirmation requirement under section 1191(c)(3)(A).
        See 11 U.S.C. § 1191(c)(3)(A)(i), (ii). In short, the Debtor’s own projections
        in the Amended Plan mailed to creditors showed negative cash flow in the
        year 2022 and barely positive cash flow in the year 2023. The Debtor’s
        monthly operating reports during the bankruptcy case showed negative
        cash flow in two of six months, without paying any administrative or priority
        claims. Then at the confirmation hearing, it was disclosed that the one truck
        owned by the Debtor had broken down and required $5700 in immediate
        repairs, which would make the cash flow of the Debtor go from bad to worse.

        (4) The Court also found that it was not proper for the Debtor to try and
        modify its Amended Plan by filing a lengthy Memorandum of Legal
        Authorities which attached several sets of new projections (“Legal
        Memorandum”) (dkt# 115). This filing did not comply with section 1193(a)
        of the Bankruptcy Code--which requires that a debtor file a Modification to
        modify a plan. See 11 U.S.C. § 1193(a). In short, a lengthy, mostly boiler-
        plate Legal Memorandum is not a Modification to a plan under the
        Bankruptcy Code. The Court also denied the oral request of the Debtor
        made at the May 13, 2021 hearing to file a Modification to the Amended
        Plan, as the Court had set a deadline of May 14, 2021, for the Debtor to
        actually confirm its Amended Plan. Filing a Modification would have
        required another hearing and additional notice to creditors. See Bankruptcy
        Rule 3019(a).

        (5) The Court also denied confirmation of the Amended Plan because it was
        not proposed in good faith, as required by section 1129(a)(3) of the
        Bankruptcy Code. Basically, the Debtor filed a Plan in January 2021 that
        proposed to pay all unsecured creditors in full, then about two months later
        the Debtor filed the Amended Plan that proposed to pay unsecured creditors
        zero.

        (6) The Court also denied confirmation of the Amended Plan as it contained
        inconsistent and conflicting treatment of unsecured creditors. In most
        places the Amended Plan says unsecured creditors will be paid ZERO, and
        then in paragraph 29 of the Amended Plan it states that the Debtor
        anticipated having enough revenue to pay all unsecured creditors. See
        Amended Plan, ¶¶ 18(b), 29 (dkt# 97).

        (7) The Court also denied confirmation of the Amended Plan because the
        Debtor had provided inadequate notice of the Amended Plan and the
        Debtor’s second bankruptcy case to creditors of the Debtor, which came to
        light at the confirmation hearing. Engs is a major creditor, and holds an
        unsecured deficiency claim against the Debtor for about $220,000. Yet the
        Debtor used an old mailing address for Engs and did not use the correct
        address which was set forth by Engs in the Proof of Claim it filed in the
        Debtor’s first bankruptcy case. As a result, the mailing to Engs by the Debtor

                                                                                         8


                                                                                             9
20-31055-hcm
          Case
             Doc#137
               3:21-cv-00121-KC
                       Filed 06/08/21
                                   Document
                                      Entered3 06/08/21
                                                Filed 06/08/21
                                                        16:01:33Page
                                                                  Main
                                                                     10Document
                                                                        of 14   Pg 9 of
                                         13



         of its second bankruptcy case was returned and Engs did not get notice of
         the Debtor’s second bankruptcy case when it was filed or the Debtor’s
         Amended Plan when it was filed. At the last minute, by happenstance,
         bankruptcy counsel for Engs found out about the Debtor’s second
         bankruptcy case and the hearing on the Amended Plan. A similar situation
         occurred to MHC, another substantial creditor--the Debtor was using MHC’s
         old mailing address. So, the Debtor was about 8 months into its second
         bankruptcy case and still had not provided adequate notice of its bankruptcy
         case or the Amended Plan to major creditors. 4

         At bottom, the Debtor had the burden of proof to show that all plan confirmation

  requirements of the Bankruptcy Code were met with respect to its Amended Plan. The

  Debtor did not meet its burden of proof at the May 13, 2021 confirmation hearing on the

  Amended Plan, so confirmation was denied by the Court.

         As a result, the likelihood of success on the merits of appeal by the Debtor of the

  Order denying confirmation of the Amended Plan (the Amended Plan Denial Order)--also

  seems unlikely to this Court.

         At the hearing on the Motion for Stay in this Court, the Debtor’s counsel suggested

  that there were “novel” issues involved in its appeal. The Debtor’s counsel did not

  elaborate on what those “novel” issues were. Furthermore, the Debtor has yet to file its

  statement of issues on appeal. Under Bankruptcy Rule 8009(a)(1), the Debtor (as

  appellant) must file a statement of issues and designation of the record with the

  bankruptcy clerk within 14 days after filing its notice of appeal. Here, the Debtor filed its

  Notice of Appeal on May 27, 2021, so its statement of issues and record designation will

  be due by June 10, 2021. And the Court sees nothing “novel” about an order converting




         4
           See Bankruptcy Rule 2002(b) (requiring notice of at least 28 days be given to all creditors
  of a hearing on confirmation of a Chapter 11 plan); Bankruptcy Rule 2002(f)(1) (requiring notice
  be given to all creditors of the order for relief, which is a voluntary bankruptcy petition).



                                                                                                    9


                                                                                                         10
20-31055-hcm
           Case
             Doc#137
                3:21-cv-00121-KC
                        Filed 06/08/21
                                    Document
                                       Entered306/08/21
                                                 Filed 06/08/21
                                                        16:01:33 Page
                                                                  Main11
                                                                       Document
                                                                         of 14  Pg 10 of
                                           13



   a bankruptcy case to Chapter 7, when the Debtor has had multiple unsuccessful attempts

   at reorganization in two different bankruptcy cases.

          In sum, in this Court’s view—the Debtor has not met the first factor for a stay

   pending appeal. The Debtor has not shown a likelihood of success on the merits of the

   appeal--or even the lesser “substantial case” on the merits standard with the balance of

   the equities weighing heavily in favor of a stay. So, this first, and very important factor,

   weighs strongly against granting the Debtor a stay of the Conversion Order.

          The second factor for a stay pending appeal is whether the Debtor has shown

   “irreparable injury” if a stay is not granted. The Debtor basically argues that it will be

   irreparably injured as in Chapter 7 liquidation, the Debtor will cease operations and its

   assets will be liquidated.

          The Debtor is correct that conversion to Chapter 7 results in the shutdown of its

   operations and liquidation of its assets by a Chapter 7 trustee. In some sense, this causes

   harm to the Debtor as an operating entity and in this case also causes some harm to the

   individual shareholders of the Debtor, who are in their own Chapter 13 bankruptcy case.

          Here, the Court did not lightly convert the Debtor’s Chapter 11 case to Chapter 7.

   The Court gave the Debtor and its shareholder employees two chances to confirm a

   reorganization plan in this second Chapter 11 case. And the Debtor had a prior Chapter

   11 case that was unsuccessful. Three chances--two in this Chapter 11 case and once in

   the prior Chapter 11 case--is simply enough.

          Conversion to Chapter 7 always means that a debtor’s business will be closed and

   a debtor’s assets will be liquidated. Section 1112(b) of the Bankruptcy Code expressly

   provides that a Chapter 11 case will be converted to Chapter 7 under the circumstances

   that existed in the Debtor’s case. And courts have consistently denied stays of orders

                                                                                             10


                                                                                                  11
20-31055-hcm
           Case
             Doc#137
                3:21-cv-00121-KC
                        Filed 06/08/21
                                    Document
                                       Entered306/08/21
                                                 Filed 06/08/21
                                                        16:01:33 Page
                                                                  Main12
                                                                       Document
                                                                         of 14  Pg 11 of
                                           13



   converting a Chapter 11 case to a Chapter 7 case, even though conversion to Chapter 7

   means a debtor’s assets will then be liquidated by a Chapter 7 trustee. See, e.g., In re

   Harenberg, 491 B.R. 706, 716-20 (Bankr. D. Md. 2013); see also In re McInerney, 490

   B.R. 540, 544-48 (Bankr. E.D. Mich. 2013); In re Innovative Commc’ns, 390 B.R. 184,

   187-90 (Bankr. D. V.I. 2008); In re Neighbors, 2016 WL 805906, at *2-3 (Bankr. D. Kan.

   Mar. 1, 2016); In re Ricks, 2015 WL 7450922, at *1-5 (Bankr. D. Idaho Nov. 23, 2015); In

   re Barry, 2010 WL 411094 (Bankr. E.D.N.Y. Jan. 27, 2010); In re Frumusa, 2009 WL

   2843279, at *1-3 (Bankr. W.D.N.Y. Aug. 12, 2009); In re Arm-Food Inc., 2006 WL

   4458373 (Bankr. N.D. Ohio June 1, 2006).

          In sum, in this Court’s view--the second factor, at best, weighs slightly in favor of

   a stay pending appeal.

          The third factor for a stay pending appeal is whether a granting of a stay would

   cause substantial harm to other parties. Here, the other parties are the creditors of the

   Debtor and the trustees appointed in the Debtor’s bankruptcy case.

          Here, unsecured creditors like MHC and Eng, have had to spend much time and

   effort through attorneys in the two failed Chapter 11 cases of the Debtor. Other creditors

   have spent time and money through attorneys as well. To grant a stay pending appeal--

   and effectively leave the Debtor’s case floating in Chapter 11 while the Debtor appeals

   the order converting the case to Chapter 7--would cause increased harm to such creditors

   by spending even more in legal fees in this relatively small bankruptcy case.

          Staying the order converting the case to Chapter 7 would also put the trustees and

   all creditors in an untenable and uncertain position. Basically, if a stay were granted, the

   Debtor would be in nirvana--it would be able to float along in a suspended Chapter 11

   case with no deadlines or requirements--and this is the Debtor’s second Chapter 11 case.

                                                                                             11


                                                                                                  12
20-31055-hcm
           Case
             Doc#137
                3:21-cv-00121-KC
                        Filed 06/08/21
                                    Document
                                       Entered306/08/21
                                                 Filed 06/08/21
                                                        16:01:33 Page
                                                                  Main13
                                                                       Document
                                                                         of 14  Pg 12 of
                                           13



   Creditors would not be sure who to deal with--a Chapter 7 trustee because of the order

   converting the case to Chapter 7, or the Debtor because it got the conversion order stayed

   while it continued to float in Chapter 11. Creditors would continue to incur legal fees in

   the bankruptcy case if the Court were to stay the conversion order. A Subchapter V

   Trustee may also have to be reappointed with uncertain duties and responsibilities, if a

   stay of the conversion order were granted.

          In sum, in this Court’s view--the third factor weighs against granting a stay pending

   appeal.

          The fourth factor for a stay pending appeal is whether a stay would “serve the

   public interest”. Public interest concerns are easier to see in cases like Ruiz-where the

   Fifth Circuit dealt with a stay pending appeal that affected the condition of public prisons.

   See Ruiz, 666 F.2d at 856.

          Public interest is not so easy to identify in this type of bankruptcy case that involves

   economic interests of the Debtor, its creditors, and bankruptcy trustees. Looking at public

   policy, the Bankruptcy Code provided the Debtor with the opportunity to reorganize its

   financial affairs and obtain a fresh start. Section 1112 of the Bankruptcy Code also

   contains a public policy of ending reorganization when the reorganization efforts have

   repeatedly failed.

          Here, the Debtor has been given three opportunities to reorganize--once in its first

   bankruptcy case and twice with proposed reorganization plans in this second bankruptcy

   case. Three opportunities are enough to serve any public interest.

          In sum, in this Court’s view--the fourth factor weighs against granting a stay

   pending appeal.



                                                                                               12


                                                                                                     13
20-31055-hcm
           Case
             Doc#137
                3:21-cv-00121-KC
                        Filed 06/08/21
                                    Document
                                       Entered306/08/21
                                                 Filed 06/08/21
                                                        16:01:33 Page
                                                                  Main14
                                                                       Document
                                                                         of 14  Pg 13 of
                                           13



   Lack of Security or Bond

          Finally, the Court also notes that the Debtor has made no offer of a bond or security

   to obtain a stay pending appeal. See Bankruptcy Rule 8007(a)(1)(B) (permitting a party

   to move for bankruptcy court approval of a bond or other security to obtain a stay);

   Bankruptcy Rule 8007(c) (permitting an appellate court to condition relief on the filing of

   a bond or other security with the bankruptcy court).

   Conclusion

          In conclusion and for these many reasons, after balancing the equities and

   considering the relevant factors for issuance of a stay, this Court finds that the Motion For

   Stay filed by the Debtor should be denied, and that the following Order should be entered.

          IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

          1.     The Initial Motion For Stay Pending Appeal and For Suspension and

   Continuation of Proceedings During Appeal (“Motion For Stay”) (dkt# 132) filed by the

   Debtor is hereby DENIED.

          2.     The Order Converting Case to Chapter 7 entered on May 14, 2021

   (“Conversion Order”) (dkt# 123) is not stayed by this Court.

          3.     If the Debtor desires to stay the Conversion Order, the Debtor should

   immediately seek a stay from the District Court.


                                                #   #   #




                                                                                             13


                                                                                                   14
